DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/10/2022 has been entered and accepted. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made in view over Karino (US 5343017 A), in view of Vogel (US 20110220620 A1), Schartner (US 20180117698 A1), and Hsu (US 20100170880 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karino (US 5343017 A), in view of Vogel (US 20110220620 A1), Schartner (US 20180117698 A1), and Hsu (US 20100170880 A1).
	Regarding claim 1, Karino teaches a welding power supply device comprising: 
an inverter circuit (Figure 4; converter device 9) that converts DC power into AC power and outputs the AC power to a welding load (Figure 4 Column 1 Lines 51-59; welding electrode 20; welding load 19; base material 21)
and a voltage superimposing circuit (auxiliary d.c. power supply 22) that superimposes a restriking voltage on an output to the welding load (Column 2 Lines 10-13) when a polarity of an output current of the inverter circuit switches (Column 2 Lines 23-27),
wherein the voltage superimposing circuit (auxiliary d.c. power supply 22) includes:
a restriking capacitor (Figure 4; capacitor 25) to be charged with the restriking voltage (Column 2 Lines 13-20);
a charging circuit (auxiliary rectifier 24 and tertiary winding 6c) that charges the restriking capacitor with the restriking voltage (Figure 4; Column 2 Lines 13-20);
and a discharging circuit (discharging resistor 30) that discharges the restriking voltage charged in the restriking capacitor (Column 5 Lines 6-9).
wherein the charging circuit (auxiliary rectifier 24 and tertiary winding 6c) includes:
a DC power supply that outputs DC voltage (auxiliary rectifier 24)
Karino fails to teach a welding power supply device comprising:
wherein the charging circuit includes: 
a voltage booster that boosts a DC voltage of the DC power supply;
and a current sensor that is arranged between the DC power supply and the restriking capacitor and inside the charging circuit and that detects a current inputted to the charging circuit, 
wherein the charging circuit charges the restriking capacitor in both a first state and a second state following the first state during a period of time between an occurrence of discharging the restriking voltage and a next occurrence of discharging the restriking voltage, 
the first state being a state in which the DC voltage of the DC power supply is directly applied to the restriking capacitor, 
the second state being a state in which the DC voltage boosted by the voltage booster is applied to the restriking capacitor, 
and wherein the charging circuit switches from the first state to the second state based on a value of the current detected by the current sensor.
Vogel (US 20110220620 A1) teaches a welding power supply device wherein the charging circuit (Figure 3; main power supply 14) includes:
a voltage booster (boost converter 28) that boosts a DC voltage (Figure 3 Paragraph 20) of the DC power supply (rectifier 26);
the charging circuit (Figure 3; main power supply 14) charges the restriking capacitor (capacitor 48) in a first state (Figure 3 Paragraph 36 and Paragraph 30; switch 50 is closed) and a second state following the first state (Figure 3 Paragraph 36 and Paragraph 30; switch 50 is open),
The capacitor in Figure 3 may be charged in a regulated manner such as similarly to Figure 1 (Paragraph 36). The fast-acting switch 50 enables when a certain current is sensed (Paragraph 30).
the first state (switch 50 is closed) being a state in which a DC voltage of the DC power supply (transformer 38) is directly applied to the restriking capacitor (Figure 3; part of the DC current flows through and charges capacitor 48),
the second state (switch 50 is open) being a state in which the DC voltage boosted by the voltage booster is applied to the restriking capacitor (Figure 3; transformer 38 charges capacitor 48).
The capacitor 48 is being charged by transformer 38 in both states.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Vogel and added the voltage booster to the charging circuit of Karino to boost the DC voltage and provide power correcting factor (Vogel Paragraph 20). 
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Vogel and added a switch between the main DC power source (Karino main rectifier 7) and the charging circuit (Karino auxiliary power supply device 22) so that there is a first state where DC voltage of the DC power supply is directly applied to the restriking capacitor and a second state in which DC voltage boosted by the voltage booster is applied to the restriking capacitor. The capacitor, an energy storage device, in the superposition configuration can also be used assist the main power supply during a transient high voltage event (Vogel Paragraph 5). During welding operation, transient voltage requirements may be equal to two or three times the average or rated voltage level (Vogel Paragraph 3). The aforementioned modification, modifying Karino to incorporate the teachings of Vogel, would have been made so that the charging circuit would not need to be capable of supplying the entire power during a transient event and can instead work in series with the main winding (Vogel Paragraph 36).
While the DC voltage applied to the capacitor and boosted by the boost converter is different in Vogel, it is clear in Karino that both the primary and auxiliary rectifier are powered by the same DC voltage (as can be seen in Figure 4 of Karino).
Karino modified with Vogel fail to teach:
wherein the charging circuit includes: 
and a current sensor that is arranged between the DC power supply and the restriking capacitor and inside the charging circuit and that detects a current inputted to the charging circuit, 
wherein the charging circuit charges the restriking capacitor in a first state and a second state following the first state during a period of time between an occurrence of discharging the restriking voltage and a next occurrence of discharging the restriking voltage,
and wherein the charging circuit switches from the first state to the second state based on a value of the current detected by the current sensor.
Schartner teaches a welding power supply device (Figure 2) which charges an energy storage device (Figures 6 or 7; energy storage device 120) to facilitate the output of current during the welding boost mode (Figure 8; Paragraph 58):
and a current sensor (current sensor 116) that detects a current inputted to the charging circuit (Figure 9; charging circuit 122), 
wherein the charging circuit (charging circuit 122) charges the restriking capacitor (energy storage device 120) in a first state (Figure 6; charging mode) and a second state (Figure 7; hybrid welding charging mode) following the first state during a period of time between an occurrence of discharging the restriking voltage and a next occurrence of discharging the restriking voltage,
Paragraphs 55-57 and Figures 6-7 teach two modes of charging the energy storage device when the energy storage device is not discharging. Because the charging of the energy storage device does not take place during discharging, the charging must occur between discharging occurrences.
and wherein the charging circuit (charging circuit 112 and energy storage device 120) switches (energy storage input switch 110 and welding input switch 108) from the first state to the second state (welding boost) based on a value of the current detected by the current sensor (Paragraph 36). 
It would also been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Schartner and added switches which allow the restriking capacitor to be charged between occurrences of discharging the restriking capacitor. Said method of charging is another method of charging known in the art and one of ordinary skill in the art would be capable of implementing said switches and method of charging with predicable results.
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Schartner and add a current sensor which detects the current inputted to the charging circuit and changes from the first state to the second state based on the value of the current detected by the current sensor. This would be done to control when the switches switch the charging circuit from the first state to the second state (Schartner Paragraph 36).
Karino modified with Schartner fail to teach:
and a current sensor that is arranged between the DC power supply and the restriking capacitor and inside the charging circuit and that detects a current inputted to the charging circuit, 
Hsu (US 20100170880 A1) teaches a capacitor charge and discharge circuit for an arc welding, wherein:
and a current sensor (current sensor 85) that is arranged between the DC power supply (DC side of the rectifier bridge) and the restriking capacitor (capacitor 30) and inside the charging circuit (Figure 2 Paragraph 22; current sensor 80 is located within the charging circuit between the DC side of the rectifier bridge and the capacitor) and that detects a current inputted to the charging circuit (Figure 2 Paragraph 22; current sensor 80 and is used to monitor the capacitor’s charge current), 
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Hsu have the current sensor be positioned within the charging circuit. This would have been done to regulate the charge current at a desirable level that is commensurate with the capacitor rating and external fuse rating of the weld circuit, and to adjust the charge current to achieve a short charge time to maximize a duty cycle of the welder (Hsu Paragraph 22).

Regarding claim 2, Karino as modified teaches a welding power supply device as described in claim 1.
Vogel further teaches a welding power supply device wherein: 
the voltage booster is a boost chopper (boost converter 28),
and the charging circuit (Figure 3; main welding supply 14 and background circuitry 16) enters the first state (Figure 3 Paragraph 36; switch 50 is open) by stopping switching of the boost chopper (Figure 3; switching second switch 50 open),
Switching switch 50 open stops boost chopper 28 from charging capacitor 48.
and enters the second state (Figure 3 Paragraph 36; switch 50 is closed) by switching (Figure 3; switching second switch 50 closed) the boost chopper (boost chopper now charges capacitor 48).
Switching switch 50 closed allows the booster converter 28 to apply voltage to capacitor 48.

Regarding claim 6, Karino as modified teaches a welding power supply device as described in claim 1, wherein:
the voltage superimposing circuit (Figure 4; auxiliary d.c. power supply 22) superimposes the restriking voltage (Column 2 Lines 10-13) only when a current outputted to a workpiece of the welding load switches from positive to negative (Figure 2; Column 1 Line 63 – Column 2 Line 4; Column 4 Lines 42-56).
In Figure 2, Ten denotes the polarity where the base material 21 is positive and the electrode 20 is negative (Column 1 Line 63 – Column 2 Line 4). In this configuration, the current flowing into welding load (base material 21) is positive. See the 112b rejection for claim 6 above for the claim interpretation on current flow. For this rejection, the interpretation being used is that the limitation is satisfied when the current outputted through output terminal a (output terminal 9b) to the welding load (base material 21) switches from positive to negative.
When the polarity period Ten (positive current) switches to the inverse polarity period Tep (negative current), shown in Figure 2 by A, the auxiliary d.c. power supply 22 superimposes the restriking voltage (Column 4 Lines 42-56). This can be seen in Figure 2, where the superimposing voltage is only applied, B, when Ten (positive current) switches to the inverse polarity period Tep (negative current) and is not applied when Tep (negative current) switches to Ten (positive current).

Regarding claim 7, Karino as modified teaches a welding power supply device as described in claim 1, further comprising:
a transformer (transformer 6) that insulates a commercial power supply (Column 4 Lines 4-8; input of three-phase a.c. power supply terminals 1a 1b and 1c) and the inverter circuit (Figure 4; converter 9),
As can be seen in Figure 4, Transformer 6 insulates the intended location for a commercial power supply (which is intended to be connected to input supply terminals 1a, 1b, and 1c) from the inverter circuit 9.
wherein the DC power supply converts AC voltage (Figure 4; aux rectifier 24) outputted by an auxiliary winding of the transformer (Figure 4; tertiary winding 6c) into DC voltage and outputs the DC voltage (Column 4 Lines 51-56).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karino (US 5343017 A), in view of Vogel (US 20110220620 A1), Schartner (US 20180117698 A1), and Hsu (US 20100170880 A1) as applied to claim 1 above, and further in view of Starzengruber (US 20150314387 A1).
Regarding claim 4, Karino as modified teaches a welding power supply device as described in claim 1.
Karino fails to teach a welding power supply device wherein the charging circuit further includes:
a line that bypasses the voltage booster;
and switching circuitry that controls closing and opening of the line,
and the charging circuit enters the first state by closing the line,
and enters the second state by opening the line and activating the voltage booster.
Starzengruber teaches a welding power supply device wherein the charging circuit further includes:
a line (Figure 1; switch 8) that bypasses the voltage booster (boost converter 4);
and switching circuitry (switch controller 9) that controls closing and opening of the line (claim 12),
and a circuit (welding controller 3) that enters a first state (boost controller inactive) by closing the line (Paragraph 33),
and enters a second state (boost controller active) by opening the line and activating the voltage booster (Paragraph 33).
Karino as modified above teaches a charging circuit (auxiliary d.c. power supply) which enters the first state closing a switch (switch and line connected to main rectifier 7 as modified in claim 1 by Vogel) and enters a second state by opening a switch and activating the voltage booster (opening the switch modified in claim 1 by Vogel).
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Starzengruber and add line which bypasses the voltage booster. This would be to reduce losses when the voltage booster is not needed and the voltage input is sufficient (Starzengruber Paragraph 33).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karino (US 5343017 A), in view of Vogel (US 20110220620 A1), Schartner (US 20180117698 A1), and Hsu (US 20100170880 A1) as applied to claim 1 above, and further in view of Beistle (CA 2924804 A1).
Regarding claim 5, Karino as modified teaches a welding power supply device as described in claim 1,
further comprising a voltage sensor (Figure 4; voltage detector 31) that detects an inter-terminal voltage (Column 4 Lines 31-41) of the restriking capacitor (capacitor 25),
wherein the charging circuit switches from a first state (having a conduction time of T1) to a second state (having a conduction time of T2) based on a value of the voltage detected by the voltage sensor (Column 5 Lines 10 -26).
Karino teaches that the state of the charging circuit can be changed based on the voltage across the restriking capacitor (Karino Column 4 Lines 38-41) detected by the voltage sensor (Karino Column 5 Lines 10-26).
Beistle (CA 2924804 A1) teaches the state of a boost converter 104 is changed (Paragraph 49) based on information received from bus sensors 120 measuring across a capacitor (Figure 6; bus capacitor 110).
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Karino to incorporate the teachings of Beistle and configure the charging circuit to switch from the first to the second state based on the voltage detected by the voltage sensor. This would be done to reduce voltage ripple on the capacitor and reduce the effect of inductance on the output (Beistle Paragraph 49).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 9AM-6PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761